DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,5,8,10,11,15,18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2,5,8,10,11,15, the phrase "optionally” and “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2,5,8,11, recites the broad recitation, and the claim also recites narrow range which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5,7-9,11-13,15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin WO 2014/198065 (see IDS) in view of Dobbs US 2014/00152587.
	In Re 1, Lin teaches A method for controlling a torque limit of an engine (title abstract), the method comprising the steps of a) starting the engine (inherent); b) increasing an engine speed of the engine up to a desired engine speed (starting an engine to an idle speed is inherent and figs 3-4 n or n0); c) activating a power boost mode (power boost) once an actual engine speed of the engine equals the desired engine speed (see T1 T fig 3 and fig 9 S8), wherein, while the power boost mode is active, an enhanced engine torque limit for the engine is enabled in place of a normal engine torque limit for the engine (S8 and pg 10) initiating a run-timer to measure an operational period of the power boost mode (S8 pg 10); and f) deactivating the power boost mode once the run-timer exceeds a pre-determined time threshold for the operational period (S9 pg 10)(at least all figs and paras).  
Lin does not teach although Dobbs teaches e) on receipt of a transient load demand during the operational period of the power boost mode (excess instantaneous torque capability), increasing a fuel rate of the engine to attempt to meet the transient load demand while maintaining an engine torque of the engine within the enhanced engine torque limit (para 61).  Dobbs further teaches increasing fuel during power boost mode allows engine generator to be more responsive to transient load conditions.
In RE 2, Lin teaches the disclosed invention pre-determined time threshold of the operational period is selected from the range figs 8-9 except for 0-1500 seconds, 120-600 taken as optional, see 35 USC 112b rejection above. Lin teaches length of timers limits deterioration of the engine performance pg 9. It would have been obvious to one of ordinary skill in the art at the time the invention was made to set timer in range of 0-1500 seconds since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In Re 3, Lin does not teach although Dobbs teaches wherein, the power boost mode (excess instantaneous torque) is only activated if a coolant temperature (construed as engine temperature) of the engine is below a coolant temperature threshold (paras 38,49,65, 66 especially 66, fig 4 torque limit with thermal protection item 20).  Dobbs further teaches using engine temperature to thermally protect engine (fig 4).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Dobbs temperature to Lin’s engine method step c to thermally protect engine.
In Re 4, Lin does not teach although Dobbs teaches wherein, the power boost mode (excess instantaneous torque) is also deactivated if a coolant temperature of the engine exceeds a coolant temperature threshold (construed as engine temperature)Attorney Docket No.: 501 00/20-0736US01 (paras 38,49,65, 66 especially 66, fig 4 torque limit with thermal protection item 20).  Dobbs further teaches using engine temperature to thermally protect engine (fig 4).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Dobbs temperature to Lin’s engine method step f to thermally protect engine.
In RE 5, Lin as modified by Dobbs teaches claimed invention the coolant temperature threshold is selected except for from the range of 0 -120 C, the range of 0 – 70 C taken as optional, see 35 USC 112b rejection above. Dobbs teaches power boost mode dependent on temperature at least paras 38,49,65,66. It would have been obvious to one of ordinary skill in the art at the time the invention was made to set temperature threshold in range of 0-70 C since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In Re 7, wherein the enhanced engine torque limit equals the normal engine torque limit of the engine multiplied by a torque limit multiplier (inherent mathematical relationship see figs 3-4).  
In RE 8, Lin teaches claimed invention the torque limit multiplier, the torque limit multiplier is 1.10 taken as optional, see 35 USC 112b rejection above, except the torque limit multiplier is between 1.01 and 1.15. Lin teaches increased full load curve E2 is a multiple of standard curve E1, pg 8 figs 3-4.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to set torque limit multiplier between 1.01 and 1.15 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In Re 9, Lin teacheas wherein the normal engine torque limit and the enhanced engine torque limit comprise torque maps (figs 3-4 are torque maps).  
In Re 11, Lin as modified by Dobbs teaches claimed invention the transient load demand is greater than 75% of a rated load of the engine para 61, except optionally greater than 90%, optionally greater than 95%, optionally 100%, all taken as optional, see 35 USC 112b rejection above. Dobbs teaches transient load demand is a percentage of rate load. It would have been obvious to one of ordinary skill in the art at the time the invention was made to set transient load demand greater than 85% of a rated load of the engine since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In Re 12, Lin further teaches the step immediately after step c) of: c2) preventing deactivation of the power boost mode for a delay period (S9 No, the delay period less than predetermine value).
In Re 13, see in re 2 obvious over Lin and Dobbs but with the delay period is 0 - 300 seconds.  

In Re 15, Linn as modified by Dobbs further teaches, wherein the engine is a fixed-speed engine (Dobbs para 25-26); optionally a fixed-speed genset engine (optional); optionally a diesel fixed-speed genset engine (optional)(see 35 USC 112b rejection above).  
In Re 16, wherein an ambient temperature surrounding the engine is less than 10 C (Lin’s excavator is known to operate in ambient conditions including less than 10 C [50 F]).
In Re 17,18, the engine of claim 17 rejected over in re 1,15 as taught by Lin in view of Dobbs as described above
In Re 19, Lin in view of Dobbs teaches a genset (Dobbs paras 25-26) comprising an engine as claimed in claim 17 (see in re 17 above) and an electric generator for generating electrical energy (Dobbs paras 25-26).

Claim(s) 6,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin WO 2014/198065 (see IDS) in view of Dobbs US 2014/00152587 and Kettenacker US 2011/0153145.
In Re 6, Lin as modified by Dobbs teaches the coolant temperature threshold (see in re 3 above) and optionally wherein a period of the debounce timer is selected from the range of 0-60 seconds is taken as optional, see 35 USC 112b rejection above.
Lin does not teach although Kettenacker teaches a debounce timer (para 3).  Kettenacker further teaches if the state persists without interruption the state is judged as occurring to increase reliable operation (para 3).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Kettenacker’s debounce timer to Lin in view of Dobbs engine method to increase reliable operation.
In Re 14, Lin teaches the run-timer of step d) (see in re 1 above). 
Lin does not teach although Kettenacker teaches run timer is initiated after completion of the delay period of step c2) (debounce timer para 3).  Kettenacker further teaches if the state persists without interruption the state is judged as occurring to increase reliable operation (para 3).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Kettenacker’s debounce timer to Lin in view of Dobbs engine method with temporal order of c c2 d to increase reliable operation.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin WO 2014/198065 (see IDS) in view of Dobbs US 2014/00152587 and Lee et al US 2019/0156644.
In Re 10, Lin teaches once the run-timer exceeds the pre- determined time threshold and the power boost mode is deactivated (see in re 1 above), reactivation of the power boost mode is prevented (timer2 fig 9).
Lin does not teach although Lee teaches a mode is prevented from being reset until the engine speed becomes zero, and preferably until the engine is switched off and restarted (para 68).  Lee further teaches a release of mode prevention by engine restart ensures no possibility of error (para 68).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Lin’s second timer to optionally include a reset requiring restart to ensure no possibility of error.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/               Primary Examiner, Art Unit 3747